UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4120



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DARIUS DANTONI TANZYMORE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
04-22-JFM)


Submitted:   January 19, 2006              Decided:   April 6, 2006


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Kenneth W. Ravenell, SCHULMAN, TREEM, KAMINKOW, GILDEN & RAVENELL,
P.A., Baltimore, Maryland, for Appellant.      Rod J. Rosenstein,
United States Attorney, Barbara S. Sale, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Darius Tanzymore was indicted on one count of possession

of a firearm while being a felon, in violation of 18 U.S.C. §

922(g)(1).       Tanzymore pleaded not guilty.           During trial, the

district court rejected Tanzymore’s justification defense as a

matter of law.      Tanzymore argued that he possessed the firearm

because he feared for his safety and that of his family.

            Tanzymore    then    entered    a   guilty   plea   during    trial

conditioned on his right to appeal the justification defense.               The

court accepted the conditional plea and sentenced Tanzymore to 188

months' imprisonment.      This appeal followed.

            Disposition of this appeal is controlled by our decision

in United States v. Bundy, 392 F.3d 641 (4th Cir. 2004).              In Bundy,

we held that a conditional guilty plea that attempts to preserve

non-case-dispositive issues for appellate review is invalid.                   An

issue is case-dispositive only if a ruling in the defendant's favor

would require dismissal of the charges or suppression of essential

evidence, or a ruling in the government's favor would require

affirming the conviction.         "In short, there should be no trial

after the specified issues are resolved by the court of appeals."

392 F.3d at 648.

            In   this   case,    Tanzymore’s      conditional    guilty    plea

attempted to preserve for appeal a non-case-dispositive issue.                 If

we   were   to   find   that    Tanzymore   was    entitled     to   present   a


                                     -2-
justification defense, the case would be returned to the district

court and proceed to trial.   As in Bundy, we conclude that "the

presence of one non-case-dispositive issue in this conditional plea

renders the entire plea invalid."      Id.   And as in Bundy, we

therefore vacate the judgment of conviction and remand for further

proceedings.



                                              VACATED AND REMANDED




                               -3-